Citation Nr: 1232251	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  10-06 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to August 1971. 

This appeal comes before the Board of Veterans' Appeals  (Board) from a May 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO), of the Department of Veterans Affairs (VA).  

In November 2011, the Veteran was afforded a hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

In November 2011, the Veteran testified that he believed that his service-connected low back disability had worsened, and warranted a higher rating.  Given the foregoing, the issue of entitlement to an increased rating for service-connected low back disorder, currently evaluated as 40 percent disabling, has been raised.  This issue has not been adjudicated by the RO, and is referred to the RO for appropriate action.  The Board further points out that this issue is inextricably intertwined with the TDIU issue currently on appeal.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2011, the Veteran testified that he had participated in a VA vocational rehabilitation program.  However, the claims file does not currently contain any vocational rehabilitation records.  On remand, an attempt should be made to obtain these records.  See Moore v. Gober, 10 Vet. App. 436, 440 (1997). 

Service connection is currently in effect for a low back disorder, and bilateral knee disabilities.  A review of the claims file shows that the Veteran has not yet been afforded an examination that specifically addresses the effects of the Veteran's service-connected disabilities upon his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 Vet. App. 229 (1994).  Accordingly, on Remand, the Veteran should be afforded new VA examination which discusses the effects of his service-connected disabilities on his ability to work.  Id.   

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA treatment for low back or knee symptoms after 2008, and all treatment for low back or knee symptoms from private health care providers after October 2011 (i.e., after the most recent medical reports of record, from a private physician, Dr. S.R.D.), in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, the RO should attempt to obtain these records. 

2.  The Veteran should be contacted and requested to provide all necessary information/authorization regarding his participation in a vocational rehabilitation program, followed by an attempt to obtain any relevant records, as appropriate. 

3.  Following the development specified in the first two paragraphs of this decision, the Veteran should be afforded an examination(s) to determine the current extent of his service-connected disabilities.  The claims file must be made available to and reviewed by the examiner(s) in conjunction with the examination(s), and the examiner(s) must annotate the examination report(s) that the claims file was in fact made available for review in conjunction with the examination(s).  All necessary tests should be conducted. 

The examiner(s) is/are specifically requested to address whether the Veteran's service-connected disabilities render the Veteran unable to engage in substantially gainful employment, supporting such opinions with reference to manifested symptomatology and limitations.  The examiner(s) should be provided with a list of all of the Veteran's service-connected disabilities. 

4.  After the adjudication or other appropriate disposition of the claim for an increased rating for service-connected low back disorder, the RO/AMC should readjudicate the TDIU issue on appeal.  If the benefit sought on appeal remains denied, the RO/AMC should furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


